Case: 3:20-cv-00429-WHR-MRM Doc #: 10 Filed: 04/12/21 Page: 1 of 1 PAGEID #: 64

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

SAMBA SARR,
Petitioner, : Case No. 3:20-cv-429

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

BRIAN COOK, Warden,
Southeastern Correctional Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 9), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Petitioner’s Motion for Relief from Judgment
(ECF No. 8) is DENIED. The Court has already denied Petitioner a certificate of appealability

and certified to the court of appeals that any appeal would be objectively frivolous.

April 1 &, 2021. (QT a Wer

Walter H. Rice
United States District Judge
